Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed August 17, 2021 has been entered and made of record. Claims 1, 3, 9, 14, 16, and 18 have been amended; claim 15 has been cancelled; and claims 25-40 have been added. By this amendment, claims 1-14, 16-40 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, (Dean D. Small, Reg. No. 34,730), on August 24, 2021.

The application has been amended as follows: 
Claim 1 (currently amended) A method, comprising: utilizing one or more processors in connection with, receiving Optoacoustic/Ultrasound (OA/US) feature scores in connection with OA/US images collected from a patient examination for a volume of interest; managing scoring of the OA/US feature scores in a predetermined outside -to- inside order, that includes first requiring 
Claim 3 (Currently Amended) A method, comprising: utilizing one or more processors in connection with, receiving Optoacoustic/Ultrasound (OA/US) feature scores in connection with OA/US images collected from a patient examination for a volume of interest; applying the OA/US feature scores to a feature score to molecular subtype (FSMS) model; and determining, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient, wherein the FSMS model 2029-O100US1 distinguishes at least one of the following: A) between Luminal A and Luminal B molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) a sum of the US boundary and peripheral zone feature scores; or c) a sum of b), and a US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; B) between Luminal A and TNBC molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) US boundary zone feature score; c) US peripheral zone feature score; d) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; e) a sum of the US boundary and peripheral zone feature scores; or f) a sum of d) and e); C) between Luminal A and HER2 molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or c) a sum of b), and a US boundary zone feature score and peripheral zone feature 3029-O100US1 score; or D) between Luminal B and TNBC molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) US peripheral zone feature score; c) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or d) a sum of c), b) and a US boundary zone feature score.

Claim 14 (Currently Amended) A method, comprising: utilizing one or more processors in connection with, obtaining Optoacoustic/Ultrasound (OA/US) images collected from a patient examination for a region of interest, at least one of the OA/US images having  an interior outline for an internal zone for 7029-O100US1 the region of interest, the interior outline separating the internal zone from a boundary zone, wherein the interior outline is drawn between 0.5 and 1.0 mm inside of a margin of a hypoechoic nidus of the region of interest, at least one of the OA/US images having an exterior outline separating the boundary zone from a peripheral zone, receiving OA/US feature scores in connection with OA/US images collected from a patient examination for a region of interest; applying the OA/US feature scores to a feature score to molecular subtype (FSMS) model; and determining, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.
Claim 16 (Currently Amended) A system, comprising: memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; one or more processors that, when executing the program instructions, or configured to: receive Optoacoustic/Ultrasound (OA/US) feature scores comprises in connection with OA/US images collected from a patient examination for a volume of interest; manage scoring of the OA/US feature scores in a predetermined outside -to- inside order, that includes first requiring assignment of one or more OA/US peripheral zone feature scores, second requiring assignment of one or more OA/US boundary zone feature scores, third requiring assignment of one or more OA/US internal zone feature scores; apply the OA/US feature scores to the FSMS model; and determine, from the FSMS model, an indication of at least one of a molecular 8029-O100US1 subtype or histologic grade of a pathology experienced by the patient.  
Claim 18 (Currently Amended) A system, comprising: memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; one or more processors that, when executing the program instructions, or configured to: receive Optoacoustic/Ultrasound (OA/US) feature scores comprises in connection with OA/US images collected from a patient examination for a volume of interest; apply the OA/US feature scores to the FSMS model; and determine, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient, wherein the FSMS model distinguishes at least one of the following: A) between Luminal A and Luminal B molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) a sum of the US boundary and peripheral zone feature scores; or c) a sum of b), and a US internal zone shape feature score, US internal zone 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 3, 14, 16, 18, and are allowable over the prior art of record.
-- Claims 2, 4-13 are allowable as they depend from claim 1.
-- Claims 30-40 are allowable as they depend from claim 3.
-- Claims 17, 19-24 are allowable as they depend from claim 16
-- Claims 25-29 are allowable as they depend from claim 18.

With respect to claims 1 and 16, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  

inside order, that includes first requiring a user to assign one or more OA/US peripheral zone feature scores, second requiring a user to assign one or more OA/US boundary zone feature scores, third requiring a user to assign one or more OA/US internal zone feature scores”, as claimed in claim 1.

	“manage scoring of the OA/US feature scores in a predetermined outside-to- inside order, that includes first requiring assignment of one or more OA/US peripheral zone feature scores, second requiring assignment of one or more OA/US boundary zone feature scores, third requiring assignment of one or more OA/US internal zone feature scores”, as claimed in claim 16.

The relevant prior art of record, Stavros (US-PGPUB 2016/0343132), discloses a method, comprising: utilizing one or more processors in connection with, (Par. 0029, “processor”); and receiving OA/US feature scores in connection with OA/US images collected from a patient examination for a volume of interest, (see at least: Par. 0035, obtaining a plurality of images of a volume of tissue and spatially aligns the images. Such images may include images produced by various imagining technologies including but not limited to MRI, CT scan, X-ray, Ultrasound, Optoacoustic, among other modalities, [i.e., collecting OA/US images from a patient examination for a volume of interest]. Further, Par. 0073-0080, discloses the assessing six specific features of optoacoustic images or other parametric maps on an ordinal scale, [i.e., implicitly receiving feature scores in connection with the assessed specific features of optoacoustic images]). 

A further prior art of record, Yu et al, (US-PGPUB 2013/0030305), discloses a training neural network using a data set comprising a plurality of training samples with known pathology scores for producing a predicted pathology score for each training sample, (histologic grade of a pathology), and is compared against the ground-truth (i.e. the known pathology score), [i.e., applying feature score to a neural network, and determining from the neural network an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient. Note that FSMS model is construed as a score based model such as a score based neural network], (Par. 0075); 

With respect to claim 3, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the FSMS model distinguishes at least one of the following: A) between Luminal A and Luminal B molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) a sum of the US boundary and peripheral zone feature scores; or c) a sum of b), and a US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; B) between Luminal A and TNBC molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) US boundary zone feature score; c) US peripheral zone feature score; d) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; e) a sum of the US boundary and peripheral zone feature scores; or f) a sum of d) and e); C) between Luminal A and HER2 molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or c) a sum of b), and a US boundary zone feature score and peripheral zone feature score; or D) between Luminal B and TNBC molecular subtypes based on the OA/US features scores for at least two of: 

The relevant prior art of record, Mazurowski, (US-PGPUB 2017/0014108),  discloses the distinguishing both luminal A and luminal B molecular subtype from other molecular breast cancer subtypes (e.g., HER2 and basal), [i.e., distinguishing at least one of … C) between Luminal A and HER2 molecular subtypes], (see at least: Par. 0058), based on the features scores, (Par. 0069). However, while disclosing distinguishing between Luminal A and HER2 molecular subtypes; Mazurowski fails to teach or suggest, either alone or in combination with the other cited references, that the distinguishing between Luminal A and HER2 molecular subtypes, being for at least two of: a) US internal zone sound transmission feature score; b) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or c) a sum of b), and a US boundary zone feature score and peripheral zone feature score.

A further prior art of record, Stavros (US-PGPUB 2016/0343132), discloses a method, comprising: utilizing one or more processors in connection with, (Par. 0029, “processor”); and receiving OA/US feature scores in connection with OA/US images collected from a patient examination for a volume of interest, (see at least: Par. 0035, obtaining a plurality of images of a volume of tissue and spatially aligns the images. Such Ultrasound, Optoacoustic, among other modalities, [i.e., collecting OA/US images from a patient examination for a volume of interest]. Further, Par. 0073-0080, discloses the assessing six specific features of optoacoustic images or other parametric maps on an ordinal scale, [i.e., implicitly receiving feature scores in connection with the assessed specific features of optoacoustic images]); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 14, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identifying an interior outline of an internal zone for the region of interest, the interior outline separating the internal zone from a boundary zone, wherein the interior outline is drawn between 0.5 and 1.0 mm inside of a margin of a hypoechoic nidus of the region of interest; and identifying an exterior outline separating the boundaries own from a peripheral zone”.

The relevant prior art of record, Stavros (US-PGPUB 2016/0343132), discloses a method, comprising: utilizing one or more processors in connection with, (Par. 0029, “processor”); and receiving OA/US feature scores in connection with OA/US images collected from a patient examination for a volume of interest, (see at least: Par. 0035, obtaining a plurality of images of a volume of tissue and spatially aligns the images. Such Ultrasound, Optoacoustic, among other modalities, [i.e., collecting OA/US images from a patient examination for a volume of interest]. Further, Par. 0073-0080, discloses the assessing six specific features of optoacoustic images or other parametric maps on an ordinal scale, [i.e., implicitly receiving feature scores in connection with the assessed specific features of optoacoustic images]). Stavros further discloses identifying the peritumoral and tumoral boundary curves that are used to define at least three zones of an image corresponding to at least three regions of the volume: (1) an interior zone corresponding to the interior of the tumor; (2) a boundary zone corresponding to a peritumoral region of the volume adjacent to the tumor; and (3) an peripheral zone corresponding to a region of the volume outside both the tumoral and peritumoral regions of the tumor, (Par. 0043). However, while disclosing identifying the peritumoral and tumoral boundary curves that are used to define lesion, Stavros fails to teach or suggest, either alone or in combination with the other cited references, the identifying an interior outline of an internal zone for the region of interest, the interior outline separating the internal zone from a boundary zone, wherein the, the interior outline is drawn between 0.5 and 1.0 mm inside of a margin of a hypoechoic nidus of the region of interest; and identifying an exterior outline separating the boundaries own from a peripheral zone.

Regarding claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        08/24/2021